Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 29, 2018

                                     No. 04-17-00565-CV

  David MORA, Texas Sterling Construction Co. a/k/a Texas Crushed Concrete, and Sterling
        Construction Company, Inc. a/k/a Sterling Delaware Holding Company, Inc.,
                                        Appellants

                                               v.

Martin VALDIVIA Sr. and Maria Cervantes Valdivia, both Individually and as Sole Heirs of the
                        Estate of Martin Valdivia Jr., Deceased,
                                       Appellees

                  From the 37th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CI09734
                        Honorable Michael E. Mery, Judge Presiding


                                        ORDER
       After this court granted Appellants’ first motion for extension of time to file the brief,
Appellants’ brief was due on June 28, 2018. Before the due date, Appellants filed an unopposed
second motion to extend the due date for Appellants’ brief by an additional thirty days.
       Appellants’ motion is GRANTED. Appellants’ brief is due on July 30, 2018.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of June, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court